UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1013


In re: ANTHONY ANDREWS,

                    Petitioner.



               On Petition for Writ of Mandamus. (7:01-cr-00027-BO-1)


Submitted: April 14, 2020                                         Decided: April 17, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony Andrews, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Andrews petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his motions for bond and appointment of counsel. He seeks

an order from this court directing the district court to act. Our review of the district court’s

docket reveals that the district court ruled on his motion on January 15, 2020. Accordingly,

because the district court has recently ruled on Andrews’ motion, we deny the mandamus

petition as moot. We deny Andrews’ motion to proceed under a pseudonym. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                         PETITION DENIED




                                               2